Citation Nr: 1105811	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  07-17 370A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for 
posttraumatic stress disorder with major depressive disorder.       

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability.   


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran had active military service from September 1967 to 
September 1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2006 rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Denver, 
Colorado, wherein the RO granted service connection for 
posttraumatic stress disorder (PTSD) with major depressive 
disorder, and assigned a 50 percent disability rating, effective 
from June 20, 2005.  The Veteran disagreed with the 50 percent 
rating assigned to his service-connected PTSD in June 2006.  See 
Fenderson v. West, 12 Vet. App. 119 (1999) (when a veteran 
appeals the initial rating for a disability, VA must consider the 
propriety of a "staged" rating based on changes in the degree 
of severity of it since the effective date of service 
connection).  He perfected a timely appeal on this claim in June 
2007.                    

In November 2010, while sitting at the RO, the Veteran testified 
at a videoconference hearing before the undersigned.  A 
transcript of the hearing is associated with the Veteran's claims 
folder.  

In the November 2010 videoconference hearing, the Veteran 
testified that his service-connected PTSD prevented him from 
being able to obtain or maintain substantially gainful 
employment.  In this regard, the Board notes that in Rice v. 
Shinseki, 22 Vet. App. 447 (2009), the United States Court of 
Appeals for Veterans' Claims (Court) held that a claim for a 
total disability rating based on individual unemployability due 
to service-connected disability (TDIU), is part and parcel of an 
increased-rating claim when raised by the record.  The Board has 
jurisdiction to consider the Veteran's possible entitlement to a 
TDIU rating in this circumstance when the TDIU issue is raised by 
assertion or reasonably indicated by the evidence and is 
predicated at least in part on the severity of the service-
connected disability in question, regardless of whether the RO 
has expressly addressed this additional issue.  See VAOPGCPREC 6-
96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 377, 
382 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. 
Derwinski, 1 Vet. App. 324 (1991).  In this case, the Veteran 
filed a claim for a TDIU rating, which the RO denied in an April 
2009 decision.  Nevertheless, in light of the Veteran's testimony 
at the November 2010 videoconference hearing, and given the 
Court's decision in Rice, the VA must adjudicate the TDIU issue 
as part of the claim for an increased rating for the service-
connected psychiatric disability.  Id.  See also Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001); Bowling v. Principi, 15 
Vet. App. 1 (2001).  Thus, the Board will assume jurisdiction 
over the TDIU claim.         

The issue of entitlement to a TDIU rating is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

For the entire initial rating period from June 20, 2005, the 
Veteran's service-connected PTSD with major depressive disorder 
has been productive of occupational and social impairment, with 
deficiencies in most areas (including work, school, family 
relations, judgment, thinking, and mood) and the inability to 
establish and maintain effective relationships; it has not been 
productive of total occupational and social impairment.  








CONCLUSION OF LAW

The criteria for a disability evaluation for PTSD, with major 
depressive disorder, of 70 percent, but no higher, have been met 
for the entire initial rating period from June 20, 2005.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, 
Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), significantly changed the law prior to 
the pendency of this claim.  VA has issued final regulations to 
implement these statutory changes.  See 38 C.F.R. §§ 102, 
3.156(a), 3.159, 3.326(a) (2010).  The VCAA provisions include an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, and 
they redefine the obligations of VA with respect to the duty to 
assist the veteran with the claim.  In the instant case, the 
Board finds that VA fulfilled its duties to the Veteran under the 
VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the July 2005, 
March 2006, and November 2006 letters sent to the Veteran by the 
RO adequately apprised him of the information and evidence needed 
to substantiate the claim.  The RO thus complied with VCAA's 
notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to provide.  
Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining 
VCAA notice requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in Dingess v. Nicholson, 19 
Vet. App. 473, 484, 486 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a service connection claim.  Those 
five elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is necessary 
to substantiate the elements of the claim as reasonably 
contemplated by the application.  Id., at 486.  This notice must 
also inform the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is granted.  Id.  

The Board finds that VA has met these duties with regard to the 
claim adjudicated on the merits in this decision.  There is no 
issue as to providing an appropriate application form or 
completeness of the application.  Written notice provided in July 
2005 and November 2006 fulfills the provisions of 38 U.S.C.A. § 
5103(a).  That is, the Veteran received notice of the evidence 
needed to substantiate his claim, the avenues by which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  See Beverly, 
19 Vet. App. at 394, 403; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006).  In addition, the March 2006 letter 
informed him about how VA determines effective dates and 
disability ratings, as required by Dingess.  

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim." 
Written notice was provided in July 2005, prior to the appealed 
from rating decision, along with the subsequent notice provided 
in March 2006 and November 2006, after the decision that is the 
subject of this appeal.  With respect to any timing deficiency, 
the Board notes that the case was subsequently readjudicated in a 
May 2007 statement of the case and in a July 2009 supplemental 
statement of the case, and as such, the Veteran has not been 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board must 
consider whether the Veteran has been prejudiced thereby).

During the pendency of this appeal, the Court issued a decision 
in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which 
pertains to a greater degree of specificity with respect to 
notice of the criteria necessary for an increased rating.  
However, this decision was recently vacated by the United States 
Court of Appeals for the Federal Circuit (Federal Circuit).  See 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  Also, since 
the claim on appeal is a downstream issue from that of service 
connection, Vazquez notice was never required.  See VAOPGCPREC 8-
2003 (Dec. 22, 2003).  The Board finds that the July 2005, March 
2006, and November 2006 letters substantially satisfy the current 
notification requirements for the claim on appeal.  As the 
Veteran has not indicated any prejudice caused by a content error 
and no such error is apparent, the Board finds no basis for 
finding prejudice against the Veteran's appeal of the issues 
adjudicated in this decision.  See Shinseki v. Sanders, 129, S. 
Ct. 1696 (2009) regarding the rule of prejudicial error.

The Veteran has been provided the opportunity to respond to VA 
correspondence and over the course of the appeal has had multiple 
opportunities to submit and identify evidence.  Furthermore, he 
has been provided a meaningful opportunity to participate 
effectively in the processing of his claim by VA.

Duty to Assist

VA also has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim. 38 U.S.C.A. § 5103A(a) 
("The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the . . 
. claim").  This duty includes assisting the veteran in 
obtaining records and providing medical examinations or obtaining 
medical opinions when such are necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth 
Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence, and the Veteran received VA 
examinations in August 2005 and February 2009, which were 
thorough in nature and adequate for the purposes of deciding this 
claim.  The aforementioned VA examinations revealed findings that 
are adequate for rating the Veteran's PTSD with major depressive 
disorder.  Thus, the Board finds that the medical evidence of 
record is sufficient to resolve this appeal; VA has no further 
duty to provide an examination or medical opinion.  38 C.F.R. §§ 
3.326, 3.327.

Based on the foregoing, the Board finds that the VA fulfilled its 
VCAA duties to notify and to assist the Veteran, and thus, no 
additional assistance or notification was required.  The Veteran 
has suffered no prejudice that would warrant a remand, and his 
procedural rights have not been abridged.  See Bernard, 4 Vet. 
App. at 384.


II.  Factual Background

Service records show that the Veteran had active military service 
from September 1967 to September 1969, including 7 months and 23 
days in the U.S. Army Pacific Command (USARPAC), which was the 
command responsible for Vietnam.  The Veteran's Military 
Occupational Specialty (MOS) was as a light weapons infantryman.  
He received the Combat Infantryman Badge, the National Defense 
Service Medal, the Vietnam Service Medal with 3 Bronze Service 
Stars, and the Republic of Vietnam Campaign Medal.          

On June 20, 2005, the Veteran filed a claim of entitlement to 
service connection for PTSD.  

VA Medical Center (VAMC) outpatient treatment records, dated from 
March 2005 to August 2008, show that in July 2005, the Veteran 
underwent a psychological evaluation.  At that time, he stated 
that he had recently attended a reunion with many of his friends 
that he had served with in Vietnam.  Following the reunion, he 
started to experience increasing amounts of anger, frustration, 
sleep disruption, and nightmares due to memories from Vietnam.  
The Veteran had engaged in combat in Vietnam and was a door 
gunner, helping transport out wounded and dead individuals.  Upon 
mental status evaluation, the Veteran was withdrawn, quiet, and 
very sad.  He was tearful, especially when talking about 
incidents that occurred in Vietnam.  The Veteran was oriented to 
time, place, person, and purpose.  The Veteran's mood was 
depressed, with a great deal of anger and anger outbursts.  The 
Veteran's memory was intact.  He denied any suicidal or homicidal 
ideations.  The diagnosis was the following: (Axis I) PTSD, 
secondary to events while in the service; major depressive 
disorder, (Axis III) loss of hearing, bilaterally; chronic pain 
syndrome, and (Axis V) Global Assessment of Functioning (GAF) 
score of 65.  The Veteran's anti-depressive medication was 
increased.     

In August 2005, the Veteran underwent a VA examination.  At that 
time, the examiner stated that he had reviewed the Veteran's 
claims file.  The Veteran reported that after his discharge, he 
worked as a truck driver and wood worker for the Federal 
Government from 1987 to 1998.  He noted that due to a back 
injury, he was forced to take disability retirement.  The Veteran 
indicated that over the past three years, he had worked as a 
school bus driver because it was the only job that he could find 
that he enjoyed and allowed him to work for only a couple of 
hours at a time, and then he could go home and rest his back.  He 
stated that he lived with his wife of 18 years, and that he had 
one daughter by a previous marriage and four grandchildren.  The 
Veteran reported that he was receiving therapy at the Vet Center 
for his PTSD.  According to the Veteran, he had nightmares and 
was irritable.      

Upon mental status evaluation, the Veteran was moderately 
anxious.  He was continuously clenching his hands and had other 
nervous gestures throughout the interview.  The Veteran was alert 
and oriented to person, place, and time.  His speech was logical 
without loose associations.  The Veteran's overall affect was 
somewhat constricted; his mood was mildly depressed and 
moderately anxious.  The Veteran denied current homicidal 
ideations, but he noted that he had bouts of suicidal ideations 
at various times in the past.  The Veteran reported that he had 
problems concentrating.  The diagnosis was the following: (Axis 
I) PTSD, moderate; major depressive disorder secondary to PTSD 
and back pain, and (Axis V) GAF score of 65.       

In a private medical statement from T.F.R., MSW, LCSW, a Veterans 
Readjustment Counselor at the Vet Center, dated in July 2005, Mr. 
R. stated that he had recently evaluated the Veteran.  The 
Veteran had been experiencing severe angry outbursts which were 
intolerable for those around him.  According to the Veteran, he 
had also been experiencing nightmares in which he had intense 
anger towards his spouse.  He endorsed symptoms of major 
depressive disorder including insomnia, poor energy, poor short 
term memory, concentration problems, low libido, and loss of 
interest in usually pleasurable activities such as reading and 
wood working.  The Veteran indicated that he had passive wishes 
for death at times and had contemplated suicide by car accident 
one year ago.  He noted that he had intrusive war memories and 
startled easily.  According to the Veteran, he preferred to be 
alone and avoided people.  He stated that he took medication for 
his PTSD symptomatology.  Mr. R. diagnosed the Veteran with PTSD 
and major depressive disorder, and recommended that he undergo 
counseling.  

Additional records from the Vet Center, dated from November 2005 
to September 2006, show intermittent treatment for the Veteran's 
PTSD.      

By a January 2006 rating action, the RO granted service 
connection for PTSD with major depressive disorder.  At that 
time, the RO assigned a 50 percent disability rating, effective 
from June 20, 2005, for the Veteran's service-connected PTSD.  

In a private medical statement from Mr. T.F.R., dated in April 
2006, Mr. R. stated that the Veteran had not given him the 
impression that his work life was significantly impacted by his 
PTSD, although the Veteran had indicated that it had impacted him 
when he worked less independently.  According to the Veteran, he 
experienced depression, irritability, and excessive anger that 
manifested verbally in his marital relationship and impacted it 
negatively.  The Veteran described a recent incident when he 
stopped in his lane on an active road in order to confront 
another driver whom he felt was following him too close.  Mr. R. 
stated that the aforementioned incident reflected a degree of 
impaired impulse control.  Mr. R. indicated that the Veteran had 
alluded to intermittent passive thoughts of suicide but reported 
that his values prevented him from pursuing those thoughts.      

In a lay statement from the Veteran's wife, Mrs. H., dated in May 
2006, Mrs. H. stated that the Veteran's work history was 
"precarious at best."  While working for the Federal 
Government, the Veteran had almost daily confrontations with his 
co-workers and supervisors.  Mrs. H. indicated that the Veteran's 
work history added a "huge amount of stress" to the family 
because it was clear that he could not be counted on to provide a 
steady income.  According to Mrs. H., when the Veteran became 
upset about something, he dwelled on it for a long time and 
lashed out at everyone with humiliating comments and threats.  
For the last four to five years, she could not sleep with him in 
the same bed because he experienced angry thrashing nightmares, 
restlessness, and insomnia.  Mrs. H. reported that the Veteran 
was startled very easily and had problems concentrating.  
According to Mrs. H., he also did not pay attention to his 
physical well being and on one occasion when he cut himself, he 
did not clean or cover the wound and it became infected.        

In the Veteran's substantive appeal (VA Form 9), dated in June 
2007, the Veteran stated that his service-connected PTSD with 
major depressive disorder had severely affected him employment.  
He noted that he was currently unemployed because of his angry 
outbursts.  According to the Veteran, he was recently fired from 
his job with the school district driving a bus.  He also reported 
that he was attaching memorandums from his former employer which 
described the events which terminated his job.  In the attached 
memorandums, dated in January 1993 and March 1994, the Veteran's 
behavior in the workplace was discussed and it was noted that he 
had participated in incidents with "loud, angry, aggressive, 
perhaps abusive behavior."  

In October 2008, the Veteran submitted a VA Form 21-4138, 
Statement in Support of Claim.  At that time, he stated that he 
had been forced to terminate his job as a school bus driver 
because of continued failure to follow rules and angry outbursts.  
He attached copies of e-mails and letters from his personnel file 
that documented his inappropriate behavior, which included not 
following route stops and insubordination.        

A VA examination was conducted in February 2009.  At that time, 
the examiner stated that he had reviewed the Veteran's claims 
file.  The examiner indicated that the Veteran took medication 
for his PTSD with depressive disorder and that he had acquired 
better coping skills through counseling.  The Veteran experienced 
depression, accompanied by anhedonia, concentration problems, 
motivation problems, lack of energy, and frequent suicidal 
ideations.  He was married and had a good relationship with one 
adult daughter.  The Veteran was not currently employed.  

Upon mental status evaluation, the Veteran's speech was 
unremarkable and he was appropriately dressed.  The Veteran's 
affect was normal and his mood was anxious.  He was oriented to 
time, place, and person.  The Veteran's thought process and 
thought content were unremarkable.  He did not have any delusions 
or hallucinations.  The Veteran had sleep impairment and he 
usually awakened several times nightly and had dreams with 
violent themes.  The Veteran denied homicidal thoughts.  However, 
he had regular suicidal thoughts but he denied intent or plan.  
The Veteran had frequent angry outbursts when he was not on 
medication.  His memory, remote, recent, and immediate, was 
normal.  The Veteran had recurrent and intrusive distressing 
recollections of war events.  He made efforts to avoid 
activities, places, and people that aroused recollections of the 
trauma.  The Veteran had feelings of detachment and estrangement 
from others, and he had a restricted range of affect.  He 
experienced difficulty falling or staying asleep, irritability, 
outbursts of anger, concentrating, hypervigilance, and 
exaggerated startle response.  The diagnoses were the following: 
(Axis I) PTSD; major depressive disorder, and (Axis V) GAF score 
of 65.  The examiner stated that the Veteran had lost several 
jobs over angry outbursts, and that his marriage was troubled for 
the same reason.  The Veteran avoided social contact and instead, 
chose solitary activities.  In regard to the question as to 
whether there was total occupational and social impairment due to 
the Veteran's PTSD with depressive disorder, the examiner 
responded "no."  However, the examiner noted that due to the 
Veteran's PTSD symptomatology, he had reduced reliability and 
productivity, and difficulty in maintaining relationships 
particularly at work.  The Veteran had impaired judgment, angry 
outbursts, disturbance of mood, and poor impulse control.      

In April 2009, the examiner from the February 2009 VA examination 
provided an addendum to the examination report.  The examiner 
stated that the Veteran would be able to maintain employment in a 
loosely supervised sedentary setting which required little 
contact with the public.  According to the examiner, the 
Veteran's PTSD and depression had resulted in occupational and 
social impairment with reduced reliability and productivity due 
to impaired judgment, disturbance of mood, difficulty in 
establishing and maintaining effective work and social 
relationships, and angry outbursts.    

In a statement from the Veteran, received in November 2010, he 
stated that his wife had recently divorced him because she could 
no longer "put up" with his PTSD.  The Veteran indicated that 
he lived in a camper and did not stay anywhere more than two 
weeks.  He noted that he took medication for his depression and 
to help him sleep.  According to the Vetera, he thought about 
suicide about once a week but due to his religious beliefs, he 
could talk himself out it.  He reported that he owned four guns 
even though he did not hunt.         

In November 2010, while sitting at the RO, the Veteran testified 
at a videoconference hearing before the undersigned.  At that 
time, he stated that he took medication daily for his PTSD.  The 
Veteran indicated that he preferred to be isolated from people, 
including his family.  The Veteran's representative noted that 
prior to the hearing, the Veteran was very anxious and was 
shaking and needed to be calmed down.     






III.  Analysis


Disability ratings are determined by the application of VA's 
SCHEDULE FOR RATING DISABILITIES (Rating Schedule) codified in 38 
C.F.R. Part 4 (2010), which is based on the average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010). 
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficient to identify the disease and the resulting disability 
and above all, coordination of the rating with the impairment of 
function will be expected in all cases.  38 C.F.R. § 4.21 (2010).

Regulations require that where there is a question as to which of 
two evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2010).

As the Veteran took issue with the initial rating assigned 
following the grant of service connection, separate ratings may 
be assigned for separate periods of time based on the facts 
found--a practice known as "staged" ratings.  See Fenderson, 
12 Vet. App. at 126.  Thus, the Board must evaluate the relevant 
evidence since June 20, 2005.  

The Veteran's service-connected PTSD has been evaluated in 
accordance with the criteria set forth in 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Under Diagnostic Code 9411, a 50 percent 
rating is warranted where the disorder is manifested by 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted where the disorder is manifested 
by occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, thinking 
or mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech that is 
intermittently illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately, and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and an inability to 
establish and maintain effective relationships.  Id.  

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  Id. 

In reviewing the evidence of record in a light most favorable to 
the Veteran, the Board finds that the evidence supports a grant 
of a 70 percent rating for his service-connected PTSD with major 
depressive disorder for the entire initial rating period from 
June 20, 2005.  The evidence in this case establishes that the 
Veteran has occupational and social impairment with deficiencies 
in most areas, to include work, mood, and family relationships as 
a result of his PTSD symptoms.  The Veteran's PTSD symptoms 
include persistent depression and significant disturbances of 
motivation and mood taking the form of suicidal ideations, 
flashbacks, anxiety, panic attacks, hypervigilance, anger, 
unprovoked irritability, an exaggerated startle response, social 
isolation, concentration problems, impaired impulse control, and 
sleep difficulties, including nightmares.  Furthermore, he 
requires medication for his psychiatric symptomatology and has 
been seen on a regular basis for therapeutic purposes for years 
now.      

In regard to the Veteran's GAF scores, the Board recognizes that 
the Veteran has received a GAF score of 65 throughout the appeal 
process.  As defined in the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual (DSM-
IV), a GAF score of 61 to 70 reflects mild symptoms or some 
difficulty in social, occupational, or school functioning, but 
generally indicating that the individual is functioning pretty 
well, and has some meaningful interpersonal relationships.  
Although the GAF score suggests that the Veteran's PTSD is 
productive of mild impairment, the Board finds that the symptoms 
described by the Veteran, his ex-spouse, treatment providers, and 
VA examiners (including his suicidal ideations) are in fact 
indicative of serious impairment, and notes that GAF scores are 
not dispositive for rating purposes.   

In light of the above, the Board finds that, for the entire 
initial rating period from June 20, 2005, the Veteran's PTSD 
symptomatology more nearly approximates the criteria for a 70 
percent rating under the current provisions of 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  See 38 C.F.R. § 4.7 (2010).  The evidence 
in this case establishes that the Veteran has occupational and 
social impairment with deficiencies in most areas.  However, the 
evidence does not show total occupational and social impairment.  
As indicated above, total social and occupational impairment is 
demonstrated by findings such as gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; interment inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place, memory loss 
for names of close relatives, own occupation, or own name.  In 
this case, the Veteran has repeatedly been shown to be oriented 
to person, time, and place.  In addition, although Mr. R. in a 
July 2005 statement noted that the Veteran had poor short term 
memory, in the Veteran's February 2009 VA examination, the 
Veteran's memory, remote, recent, and immediate, was normal.  
Moreover, there is no evidence of record showing that the Veteran 
is unable to perform the activities of daily living.  There is 
also no evidence showing that he has gross impairment in his 
thought processes or communication, or that he has persistent 
delusions or hallucinations.  

In this case, the Board recognizes that the Veteran has suicidal 
ideations.  However, the evidence of record does not show a 
persistent danger of hurting himself.  In this regard, the 
Veteran has consistently reported that his values prevented him 
from pursuing such ideations.  

In light of the foregoing, the medical evidence of record does 
not show the presence of a disability picture manifested by the 
symptoms warranting 100 percent schedular rating.  However, the 
Board finds that the evidence shows that the Veteran has 
experienced continuing difficulty in establishing and maintaining 
social relationships to such a degree that the assignment of a 70 
percent rating is reasonably in order.  Accordingly, although the 
Board finds that the Veteran is not totally incapacitated because 
of his PTSD symptomatology, the Board finds that, for the entire 
initial rating period from June 20, 2005, the disability picture 
is reasonably indicative of such incapacitating impairment that a 
70 percent rating is warranted, particularly with the resolution 
of all reasonable doubt in the Veteran's favor.  38 C.F.R. § 
4.130, Diagnostic Code 9411.


IV. Extraschedular Rating

According to VA regulations, an extraschedular disability rating 
is warranted when a case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  
An exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

In this case, the Board recognizes that the Veteran has reported 
clear problems with employment due to his service-connected PTSD 
with major depressive disorder.  However, the record reflects 
that the Veteran has not required frequent hospitalizations for 
his PTSD with depressive disorder and also shows that the 
manifestations of the disability are consistent with those 
contemplated by the schedular criteria.  In short, the rating 
criteria contemplate not only the symptoms but the severity of 
this disability.  Accordingly, the Board has concluded that 
referral of this case for extra-schedular consideration is not in 
order.


ORDER

An initial rating of 70 percent, but no more than 70 percent, for 
PTSD with major depressive disorder, for the entire initial 
rating period from June 20, 2005, is granted, subject to the 
regulations governing the payment of monetary benefits.      


REMAND

VA will grant a total rating for compensation purposes based on 
unemployability when the evidence shows that the Veteran is 
precluded from obtaining or maintaining any gainful employment 
consistent with his education and occupational experience, by 
reason of his service-connected disabilities.  38 C.F.R. §§ 
3.340, 3.341, 4.16.  If there is only one such disability, it 
must be rated at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability rated at 40 
percent or more, and sufficient additional disability to bring 
the combined rating to 70 percent.  38 C.F.R. § 4.16.

In determining whether a TDIU claim under section 4.16(b) is 
raised by the record, the primary consideration is whether the 
record contains assertions or evidence that the claimant is 
unable to secure or follow a substantially gainful occupation due 
to his or her service-connected disability(s).  VAOPGCPREC 6-96.

As previously stated, during the November 2010 videoconference 
hearing, the Veteran testified that his service-connected PTSD 
prevented him from being able to obtain or maintain employment.  
Thus, under Rice, supra, the issue of entitlement to a TDIU 
rating is raised and the Board must adjudicate the TDIU issue as 
part of the increased rating claim.  Given the Veteran's 
testimony of unemployability due to his PTSD, and as the 
Veteran's PTSD is now rated as 70 percent disabling, remand for 
adjudication of the TDIU claim is warranted.      

Accordingly, the case is REMANDED for the following action:

1.  With respect to the TDIU claim, the RO 
must review the record and ensure compliance 
with all notice and assistance requirements 
set forth in the VCAA.  See 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159.  
The RO should also issue notice to the 
Veteran in accordance with 38 C.F.R. § 3.159 
with regard to the TDIU claim and send the 
Veteran the appropriate TDIU claim form.   

2.  After any additional evidence has been 
obtained and added to the record, the RO must 
make arrangements with the appropriate VA 
medical facility for the Veteran to be 
afforded a VA psychiatric examination to 
determine to what extent the Veteran's 
service-connected PTSD with major depressive 
disorder provides limitations on his ability 
to obtain employment.  The claims folder and 
a copy of this remand must be made available 
to the examiner for review in conjunction 
with the examination.  All indicated tests 
must be conducted.  The examiner must elicit 
from the Veteran and record for clinical 
purposes a full work and educational history.  
Based on his/her review of the case, the 
examiner must provide an opinion on the 
following:

Is it at least as likely as not (50 percent 
or greater degree of probability) that the 
Veteran's service-connected PTSD with major 
depressive disorder precludes him from 
securing and following substantially 
gainful employment consistent with his 
education and occupational experience.

The VA physician is advised that the term 
"as likely as not" does not mean within the 
realm of possibility.  Rather, it means that 
the weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is medically sound to find in favor 
of causation as to find against causation.  
More likely and as likely support the claim 
of unemployability; less likely weighs 
against the claim.

The examiner is requested to provide a 
rationale for any opinion provided.

3.  After completion of the above and any 
other development deemed necessary, the RO 
should review and adjudicate the issue of 
entitlement to TDIU.  If such action does not 
grant the benefit claimed, the RO should 
provide the Veteran and his representative a 
supplemental statement of the case and an 
appropriate period of time should be allowed 
for response.  Thereafter, the case should be 
returned to this Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).







______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


